EXHIBIT 10.1 LEASE (SINGLE TENANT) BETWEEN THE IRVINE COMPANY LLC AND LANTRONIX, INC. LEASE THIS LEASE is made as of the 17th day of September, 2009, by and between THE IRVINE COMPANY LLC, a Delaware limited liability company, hereinafter called “Landlord,” and LANTRONIX, INC. WHICH WILL DO BUSINESS IN CALIFORNIA ASLANTRONIX, INC., a Delaware corporation, hereafter called “Tenant.” ARTICLE 1.BASIC LEASE PROVISIONS Each reference in this Lease to the “Basic Lease Provisions” shall mean and refer to the following collective terms, the application of which shall be governed by the provisions in the remaining Articles of this Lease. 1.
